UNITED STATES DISTRICT COURT "
FOR THE DISTRICT OF COLUMBIA F § L E §

ALBERT SHADE, : JUN 2 6 2017
; CC|erk, U.S. Dlst_rlct & Bankruptcy
Plaintiff’ : ourts for the Drstrlct of Columb|a
v. ' ; civil Action No. 17-1140 (UNA)
lTOM VILSACK,
Defendant.
MEMORANDUM OPINION

 

The Court construes the complaint as plaintiff s latest attempt to sue the United States
Department of Agriculture for its discriminatory\lending practices in 1982. The court previously
held that there is no legal basis to do so outside of the Consent Decree reached in Pigford v.
Glz`ckman, Civ. No. 97-1978 (D.D.C. 1999). See Shaa'e v. U.S. Cong., 942 F. Supp. 2d 43, 49
(D.D.C. 2013), a ’d sub nom. Shaa'e v. Cong., No. 13-5185, ;9.013 WL 5975978 (D.C. Cir. Oct.

15;2013)

The Court Will grant plaintiffs application to proceed in forma pauperis and dismiss the

complaint An Order consistent With this Memorandum Opinion is issued separately.

_/\/~
DATE; jaw/cc £3,52@'? /M %_,__

United S)%s District Judge